Citation Nr: 0917751	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-24 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent disabling for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.R.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from May 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the appellant's 
previously assigned 10 percent disability rating (in effect 
since January 1946) to 30 percent disabling (effective July 
6, 2005, the date of the appellant's claim.)  The appellant 
submitted a notice of disagreement in February 2007 and 
timely perfected his appeal in August 2007.  The Board notes 
that since this increase does not constitute a full grant of 
the benefits sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In March 2009, the appellant presented sworn testimony during 
a personal hearing in Boston, Massachusetts, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the appellant's 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See also 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's bilateral pes planus is not characterized by: 
pronounced disability, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation.  Further, competent evidence shows that his pes 
planus is improved by orthopedic shoes or appliances.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  The Board notes that for claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the 4th element requirement 
that VA request that a claimant submit any evidence in his 
possession that might pertain to the claim.  See 73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  The absence of notice of this 
element is of no consequence since it is no longer required 
by law. 

Failure to provide pre-adjudicative notice of any element is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  With regards 
to the appellant's claim, VCAA letters dated in August 2005, 
March 2006 and March 2007, satisfied the duty to notify 
provisions by describing the establishment of disability 
ratings and effective dates and ultimately advised the 
appellant as to the information and evidence needed to 
substantiate the claim.  See 38 U.S.C. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, 16 Vet. App. at 
187.  Any error in the timing or content of the notice is 
harmless.  See Sanders, 487 F.3d at 891.

To the extent the notice provisions outlined in Vazquez-
Flores v. Peake apply, the Board finds any error harmless.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008); 
Sanders, 487 F.3d at 891.  Vazquez-Flores states that, in 
order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) requires that 
VA notify the claimant of the following:

1.  Medical or lay evidence that the 
claimant must provide, or ask VA to 
obtain, demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life;

2.  At least general notice of the 
diagnostic code (DC) criteria, 
including any specific test or 
measurement with any applicable cross-
referenced DC under which the veteran 
may be rated, if the requirements for 
an increase in evaluation would not be 
satisfied by a noticeable worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life;

3.  A disability evaluation is 
determined by applying relevant 
diagnostic codes, which range typically 
between 0 percent to as much as 100 
percent, and is based on the nature of 
the symptoms for which disability 
compensation is sought, their severity 
and duration, and their impact upon 
employment and daily life; and

4.  Examples of the types of medical 
and lay evidence that are relevant to 
establishing entitlement to increased 
compensation (such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to it).

See Vazquez-Flores, 22 Vet. App. at 43-44.  The Board finds 
that any error in Vazquez-Flores notice is non-prejudicial 
because it has not affected the essential fairness of these 
proceedings.  Appropriate notice was sent in a February 2009 
notice letter.  Although this letter was not sent prior to 
initial adjudication of the appellant's claim, nor was it 
followed by a subsequent adjudication, this was not 
prejudicial to the appellant.  The appellant was afforded a 
travel Board hearing in March 2009 and has been represented 
by a Veterans Service Organization throughout his appeal.  
Thus, the Board finds any error harmless.  See Sanders, 
487 F.3d at 891; Vazquez-Flores, 22 Vet. App. at 43-44.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant has not identified any potentially 
relevant evidence that has not been associated with the file, 
including VA treatment and examination records and private 
treatment records.  The appellant testified at a Board 
hearing in March 2009.  In any event, the RO provided the 
appellant with an appropriate exam in September 2005.  

Thus, VA has sufficiently satisfied its duties to inform and 
assist the appellant in the development of his claim, and he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

In essence, the appellant contends the currently assigned 30 
percent disability rating does not adequately reflect the 
current level of disability for his service-connected 
bilateral pes planus.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
See 38 C.F.R. § 4.10 (2008).

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  See 38 C.F.R. § 4.3 
(2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21 (2008).  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the appellant, as well as the 
entire history of his disability in reaching its decision.  
See Schafrath v. Derwinski,  1 Vet. App. 589, 595 (1991).

The pes planus issue on appeal arises from a claim for an 
increased rating received in July 2005.  As a result, only 
the present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is to say, the Board must 
consider whether there have been times when the appellant's 
disability has been more severe than at others.  And if there 
have, the Board may "stage" the rating.  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed (in this case, July 2004) until VA 
makes a final decision on the claim.  See Hart, supra.  See 
also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2008).  While older evidence is not necessarily 
irrelevant, it is generally not needed to determine the 
effective date of an increased rating.  See Francisco, supra.  

When evaluation of a disability is based at least in part on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the appellant may have due to 
other factors described in 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § 4.40 (2008); Johnston v. Brown, 10 
Vet. App.  80, 85 (1997).

The appellant is currently rated at 30 percent for a 
bilateral foot disorder disability under Diagnostic Code 5276 
(pes planus).  This rating has been in effect since July 
2005.

The Board has considered other Diagnostic Codes; however, 
there is no evidence of weak foot (Diagnostic Code 5277), pes 
cavus (Diagnostic Code 5278), Morton's disease (Diagnostic 
Code 5279), hallux valgus (Diagnostic Code 5280), malunion or 
nonunion of the tarsal or metatarsal bones (Diagnostic Code 
5283) or an "other foot injury" (Diagnostic Code 5284).  As 
such, these diagnostic codes will not be applied.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  The Board notes that the appellant has been 
diagnosed with hallux rigidus; however, there is no medical 
evidence linking this condition to his service-connected 
bilateral pes planus.

Under Diagnostic Code 5276, a rating of 30 percent requires 
severe disability, characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  The maximum 50 percent 
rating requires bilateral pes planus that is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, and which is not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).

During his Board hearing in March 2009, the appellant 
indicated that his feet had been in the "C" position since 
the 1980s.  He also indicated that he suffered from cramps in 
his feet, which inhibited his ability to walk.  He stated 
that he could only stand for a short time without holding on 
to something.  See Travel Board hearing transcript, March 9, 
2009.  In support of his claim, the appellant also submitted 
a lay statement from his wife, dated in November 2005, and a 
lay statement from P.L.P. and R.W.P., dated in February 2007.  
In 2005, the appellant's wife noted that she had watched the 
appellant become lame over the last several years, with his 
pain increasing in severity.  She noted that she massaged his 
feet almost daily to prevent cramping.  See lay statement of 
appellant's spouse; November 22, 2005.  In 2007, it was noted 
that P.L.P. and R.W.P. [friends of the appellant] had last 
seen him in March 2006 when he was able to ambulate with a 
cane.  They noted that now, however, the appellant navigates 
very slowly with complaints of leg and foot cramps.  See lay 
statement of P.L.P. and R.W.P., February 13, 2007.  The Board 
notes in passing, however, that the appellant also carries a 
diagnosis of Parkinson's disease.  See VA examination report, 
September 12, 2005.

The Board notes that the appellant relies on a private 
medical record dated in March 2005.  In this record, S.A.N., 
M.D. provided an informational sheet regarding the 
appellant's prescription for Skelaxin for muscle spasms.  See 
private treatment record; S.A.N., M.D.; March 15, 2005.  
While it is clear that the appellant relies on this document 
to establish muscle spasms for his feet, [one of the elements 
necessary for an increased disability rating] a plain reading 
of the document indicates that this medication was prescribed 
in the treatment of the appellant's Parkinson's disease, not 
his bilateral pes planus.

The appellant also submitted private treatment records from 
K.D., D.C., dated in 2005 and 2007.  In August 2005, Dr. K.D. 
noted that the appellant was undergoing treatment for ongoing 
low back and groin pain as well as cramping in the muscles of 
his lower extremities, to include his feet.  It was noted 
that the appellant had a history of Parkinson's disease, 
which was contributory.  Dr. K.D. opined that the appellant's 
condition would greatly benefit from custom orthotics.  See 
private treatment record; K.D., D.C.; August 24, 2005.

In September 2005, the appellant was afforded a VA joints 
examination.  The appellant indicated that he required a cane 
when walking.  Upon physical examination, it was noted that 
the appellant's feet were "C" shaped with apparent 
metatarsus adductus attitude.  He had limited subtalar joint 
motion, bilaterally, and severely restricted first metatarsal 
phalangeal joint at the first digit of the left and right 
foot.  Stance showed rearfoot with pronated attitude but 
adduction of the forefoot appeared to be moderate pes planus.  
The appellant's muscle power was 5/5 in all major pedal 
muscle groups.  The final diagnoses were metatarsus adductus, 
pronated rearfoot, hallux limitus rigidus and pes planus.  
See VA joints examination report, September 12, 2005.

In September 2007, Dr. K.D. continued the appellant's 
diagnoses of hallux rigidus and Parkinson's disease.  Dr. 
K.D. indicated that the cogwheel rigidity of Parkinson's 
disease was unrelated to the appellant's great toe joint 
rigidity and that this was a local arthritis problem.  The 
appellant was prescribed custom molded orthoses.  See private 
treatment record; K.D., D.C.; September 13, 2007.

Clearly, upon review of the evidence, a higher 50 percent 
rating is not warranted for the appellant's bilateral pes 
planus.  See 38 C.F.R. § 4.7, Diagnostic Code 5276 (2008).  
That is, the medical evidence of record, including the 
September 2005 VA examination, does not reveal bilateral pes 
planus that is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, which would not be improved by orthopedic shoes 
or appliances.  During the March 2009 Board hearing, the 
appellant himself testified that "most of the time," the 
bottoms of his feet were not tender.  Additionally, he stated 
that he could not walk without his orthopedic shoes.  See 
Travel Board hearing transcript, March 3, 2009.  The 
September 2005 VA medical examination concluded that the 
appellant suffered from only "moderate" flat feet with hallux 
limitus rigidus.  While the Board is sympathetic to the 
appellant's sincere belief that his increase in 
symptomatology is due to his bilateral pes planus and not his 
Parkinson's disease, it is clear from the medical evidence of 
record that his own physicians disagree with this premise.  
As such, the appellant does not meet the criteria for a 
higher rating.

With regard to functional loss, the appellant stated that 
aggravating factors were walking or standing for short 
periods of time.  He also, in essence, stated there was 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance with repetitive use of the 
joints.  However, as noted above, the appellant may not 
attribute symptoms of a separate disability (in this case 
Parkinson's disease) to his service-connected pes planus.  

The veteran has been diagnosed with hallux rigidus and pes 
planus.  The evidence clearly indicates that symptoms of 
these conditions have already been considered in the 
assignment of the 30 percent rating under Diagnostic Code 
5276.  However, to grant a separate rating would violate the 
law against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2008).  
Consequently, a separate rating is not permitted.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for bilateral pes planus.  See 38 C.F.R. § 4.3 
(2008).  This 30 percent level of disability has remained 
constant throughout the entire appeal period.  See Hart v. 
Mansfield, 21 Vet.  App. 505, 510 (2007).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2008).  
Since the rating criteria reasonably describe the appellant's 
disability level and symptomatology, the appellant's 
disability picture is contemplated by the Rating Schedule, 
such that the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  See Thun v. Peake, 22 
Vet. App. 111, 115-116 (2008).

In any event, the Board finds no evidence that the 
appellant's bilateral foot disability markedly interferes 
with his ability to work, meaning above and beyond that 
contemplated by his schedular rating.  See also 38 C.F.R. § 
4.1, indicating that, generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Finally, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations due solely to his service-
connected bilateral foot disability, to suggest he is not 
adequately compensated for his disability by the regular 
Rating Schedule.  See VAOPGCPREC 6-96.  The Board also notes 
minimal post-service outpatient treatment and no post-service 
in-patient treatment in the record.  For these reasons 
extraschedular consideration is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased disability rating in excess of 30 
percent for bilateral pes planus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


